DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 3rd of September of 2020, has been entered.
 
Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 22nd of June of 2020. The amendments in the filed response have been entered. 
Claims 1-3, 6, 8-9, 13, 16, 18-19 and 21-23 have been amended. 
Claims 5, 12 and 15 are confirmed to have been cancelled. 
Claims 1-4, 6-11, 13-14 and 16-23 are pending in the application and the status of the application is currently pending. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 is a dependent of claim 1. The claim recites: wherein the itemized transactional history data is limited to transaction history associated with the account with the payment services provider over a past week. [emphasis added] The emphasized term specifically recites a time period that would be selected by the user of the mobile device system when the user requested offline access to the transactional history data. However, claim 1 does not recite that the device system is receiving a selection of a time period associated to the itemized transactional history data. It is not clear if the term “itemized” refers to a time period for the transactional history data. The time period of “over a past week” is not clearly defined or associated to the request in claim 1, neither is it associated to the requested transactional historic data in claim 21. Therefore, the limitation makes claim 21 as indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8, 9, 11, 13, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Risan (US 2013/0312120, hereinafter “Risan”), in view of Khan (US 2015/0095238, hereinafter “Khan”), in view of Kulkarni (US 2007/0239994, hereinafter “Kulkarni”).
Regarding Claims 1, 8 and 16, Risan teaches 
during a first time period in which the network interface is connected to a network: (interpreted as a customer device connecting to a service network: “Client computer system 210 can communicatively couple with a network (e.g., 200) to request a media file, a list of available media files, or a play list of audio files, e.g., MP3 files, etc.” See Risan in [0091])
receiving […] authentication information corresponding to an account with a […] services provider; (if user is registering for the first time: “A variety of information can be requested from the user by web server 250 including, but not limited to, user's name, address, phone number, credit card number, online payment account number, biometric identification (e.g., fingerprint, retinal scan, etc.), verifiable email address, and the like. In addition, registration can, in one embodiment, include the user selecting a username and password.” See Risan in [0091]; if user is registered: “client computer system 210 can then request a media play list or a plurality of play lists, etc. In response, web server 250 determines whether the user of client computer system 210 is authorized to receive the media play list associated with the request. In one embodiment, web server 250 can request the user's username and password.” See Risan in [0094])
receiving […] a user request to enable an offline viewing access to [media] data associated with the account with the […] services provider; (right after receiving the user authentication information, See Risan in [0091] and [0094])
encrypting, by the one or more hardware processors, the [selected media] data using the cryptographic authentication key to create an encrypted [media] data; (“Additionally, by virtue of the media content being sent through device driver 307, thus effectively disabling unauthorized saving/recording of media files, in one embodiment, media files that are delivered in a secured delivery system do not have to be encrypted, although, in another embodiment, they still may be encrypted. By virtue of non -encrypted media files utilizing less storage space and network resources than encrypted media files, networks having limited resources can utilize the functionalities of driver 307 of CCM 300 to provide compliance with copyright restrictions and/or licensing agreements applicable with a media content file without having the processing overhead of encrypted media files.” See Risan in [0089]; “It is further noted that the messages being passed back and forth between client computer system 210 and web server 250 can also be encrypted, thereby protecting the media files and the data being exchanged from unauthorized use or access. There are a variety of encryption mechanisms and programs that can be implemented to encrypt this data including, but not limited to, exclusive OR, shifting with adds, public domain encryption programs such as Blowfish, and non-public domain encryption mechanisms. It is also noted that each media file can be uniquely encrypted, such that if the encryption code is cracked for one media file, it is not applicable to other media files.” See Risan in [0100])
storing the encrypted [media] data; (interpreting the data is received by the device to be stored before use: “If the time sensitive access key is valid, content server 251 retrieves the desired media content from content database 451 and delivers it to client computer system 210. It is noted that, in one embodiment, the delivered media content can be stored in hidden directories and/or custom file systems that may be hidden within client computer system 210 thereby preventing future unauthorized distribution.” See Risan in [0097])
during a second time period in which the network interface is disconnected from the network: (interpreted as the customer device executing the data from the local storage instead of streaming: “Subsequent to media file decryption, the media file may be passed through CCM 300, (e.g., coder/decoder 303), to a media player application operating on client computer system 210, (e.g. playback application 501 of FIGS. 5A, 5B, 5C, 5D, and 6A), which can then access and utilize the delivered high fidelity media content, enabling its user(s) to experience the media content, e.g., listen to it, watch it, view it, or the like.” See Risan in [0101])
receiving, by the one or more hardware processors, a user request to view the encrypted [media] data offline; (interpreting the user is viewing data offline: “Secure player application 1810 can be further configured to utilize its access to the protected media container file and make available to the network the contents thereof. In one embodiment, secure player application 1810 can present the media content to the computer system on which it is operable while the computer system is offline, (e.g., not coupled with network 1700 but still associated therewith).” See Risan in [0341])
decrypting, by the one or more hardware processors, the encrypted [media] data using the cryptographic decryption key; (“In one embodiment, a decryption key can be included in the transmitted data to decrypt the delivered media content file. In another embodiment, an encryption/decryption key can be included in the transmitted data to allow access to the contents of the media file.” See Risan in [0182]; “Decrypter 1221 can provide dynamic decryption of encryptions applied to encrypted media content on a media storage device 999 as the content, (e.g., 2001-M), is accessed and read by media storage device drive 1112.” See Risan in [0257]) and
displaying […] the decrypted [media] data. (“System 100 can also include an optional display device 105 coupled to bus 110 for displaying video, graphics, and/or alphanumeric characters. It is noted that display device 105 can be a CRT (cathode ray tube), a thin CRT (TCRT), a liquid crystal display (LCD), a plasma display, a field emission display (FED), video eyewear, a projection device (e.g., an LCD (liquid crystal display) or DLP (digital light projector), a movie theater projection system, and the like), or any other display device suitable for displaying video, graphics, and alphanumeric characters recognizable to a user.” See Risan in [0050]).
Risan, as shown above, teaches the process of requesting the data and then displaying the data, describing the encryption and decryption of the data. The limitation reciting: itemized transactional history data is interpreted as a non-functional limitation, where the limitation: an offline viewing access to itemized transactional history data, only 
Risan does not expressly teach a device that includes a touch-sensitive display and biometric sensors, and further does not expressly teach receiving a biometric authentication signature and a password corresponding to the itemized transactional history data and receiving the biometric authentication signature and the password. 
However, Khan does teach a device with touch-sensitive display (“A touch input component 110 may include a touch sensitive panel, which may be wholly or partially transparent, semitransparent, non-transparent, opaque, or any combination thereof. A touch input component 110 may be embodied as a touch screen, touch pad, a touch screen functioning as a touch pad (e.g., a touch screen replacing the touchpad of a laptop), a touch screen or touch pad combined or incorporated with any other input device (e.g., a touch screen or touch pad disposed on a keyboard), or any multi-dimensional object having a touch sensitive surface for receiving touch input. In some embodiments, the terms touch screen and touch pad may be used interchangeably.” See Khan in [0134]).  The recited touch-sensitive device is taught as receiving authentication information corresponding to an account with a payment services provider (“a credential applet of NFC component 120 may be configured to provide sufficient detail for identifying a funding account or other financial instrument or credit source, where such a credential applet may be used by electronic device 100 in one or more communications with merchant subsystem 200 for facilitating a financial transaction.” See Khan in [0028]; “Commercial entity subsystem 400 may be provided by a specific commercial entity that may offer various services to a user of device 100 via user-specific log-in information to a user-specific account with that 
Khan further teaches the device includes a biometric sensor that include one or more of a fingerprint reader, an audio capture device, or a camera (as input devices: “…input component 110 can take a variety of forms, including, but not limited to, a touch pad, dial, click wheel, scroll wheel, touch screen, one or more buttons (e.g., a keyboard), mouse, joy stick, track ball, microphone, camera, scanner (e.g., a bar code scanner or any other suitable scanner that may obtain product identifying information from a code, such as a bar code, a QR code, or the like), proximity sensor, light detector, motion sensor, biometric sensor (e.g., a fingerprint reader or other feature recognition sensor, which may operate in conjunction with a feature-processing application that may be accessible to electronic device 100 for authenticating a user), and combinations thereof.” See Khan in [0106]). The recited biometric sensor, and other input devices, are taught as receiving, using the one or more biometric sensors and the touch-sensitive display device, a biometric authentication signature and a password corresponding to the […] data (“As just one example of such a step 714, applet 153b of access SSD 154b may be configured to determine intent and local authentication of a user of device 100 (e.g., via one or more input components 110, such as a biometric input component 110i of FIG. 4, as may be used by a user interacting with application 113 via GUI 180) and, in response to such a determination, may be configured to enable another particular SSD for conducting a payment transaction (e.g., with a credential of credential SSD 154a).” See Khan in ¶ [0076]; “As shown, screen 190c may include a credential selection prompt 1413 that may enable a user to select one of potentially multiple credentials that may be provisioned on device 100 (e.g., the credential 
The limitation reciting: itemized transactional history data is interpreted as a non-functional limitation, where the limitation: an offline viewing access to itemized transactional history data, only describes merely viewing the data. The function of displaying the data is taught by Risan, as shown above, and also taught by Khan through the touch-sensitive display, as shown above. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify “client computer”, as taught by Risan, with “device including touch-sensitive display and biometric sensors”, as taught by Khan, because the device would be portable and available anywhere that would be disconnected from a network, and because the inclusion of a biometric reader improves security to access the contents stored in the portable device. 
Khan further teaches
receiving a biometric authentication signature and a password corresponding to the […] data (interpreting the biometric authentication signature as a biometric scan image: “As just one example of such a step 714, applet 153b of access SSD 154b may be configured to determine intent and local authentication of a user of device 100 (e.g., via one or more input components 110, such as a biometric input component 110i of FIG. 4, as may be used by a user interacting with application 113 via GUI 180) and, in response to such a determination, may be configured to enable another particular SSD for conducting a payment transaction (e.g., with a credential 
receiving the biometric authentication signature and the password (“Security features may be provided for enabling use of NFC component 120 that may be particularly useful when transmitting confidential payment information, such as credit card information or bank account information of a credential, from electronic device 100 to merchant subsystem 200. Such security features also may include a secure storage area that may have restricted access. For example, user authentication via personal identification number ("PIN") entry or via user interaction with a biometric sensor may need to be provided to access the secure storage area.” See Khan in ¶ [0039]; interpreted as the same credentials to generate the first data, See Khan in ¶ [0057]).
Similar to Risan teaching encrypting the [selected media] data using the cryptographic authentication key and decrypting the encrypted [media] data using the cryptographic decryption key, as shown above, Khan also teaches encrypting the data using the cryptographic encryption key (“Once the credential of credential SSD 154a on a secure element of device 100 has been selected, authenticated, and/or enabled for use in a financial transaction (e.g., at step 611), the secure element of device 100 (e.g., processor 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify “receiving credentials to sign in”, as taught by Risan, with “receiving biometric input and credentials of a secure system”, as taught by Khan, because the multiple credentials and biometric input would make a complex and secure method of access to the data.
Risan, in view of Khan, does not expressly teach generating a cryptographic authentication key based on the biometric authentication signature and the password; generating a cryptographic decryption key based on the biometric authentication signature and the password.
However, Kulkarni does teach 
receiving a biometric authentication signature and [another type of data] (“the device will initially read the biometric input 412 from the user using the biometric input interface, which generates a data representation of the biometric input.” See Kulkarni in ¶ [0022])
generating a cryptographic authentication key based on the biometric authentication signature and the [another type of data] (“The device will then generate a biometric encryption key 414 by transforming the data representation of the biometric input using a set of rules, such as a known encryption key generating algorithm. The system can also use other types of data (e.g., a serial number of the device, etc.) in combination with the biometric input data to generate the biometric key, thereby generating a user-specific and device-specific biometric encryption key.” See Kulkarni in ¶ [0022])
encrypting the subset of data using the cryptographic authentication key (“…encrypts the transmission 424 (typically in the form of a plurality of data packets) using the biometric encryption key…” See Kulkarni in ¶ [0026])
decrypting the encrypted subset of data using the cryptographic decryption key (“…decrypts the transmission 428 using the biometric encryption key.” See Kulkarni in ¶ [0026]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Risan, in view of Khan, to include “generating a cryptographic key from biometric data”, “encrypting data using the generated key” and “decrypting data using the generated key”, as taught by Kulkarni, because the payment information received at the portable device can be further secured and personalized in the secure element of the mobile device prior to use, where the a cryptographic key can be created for encryption and decryption.
  
Regarding Claims 2, 4, 9, 11 and 18, Risan, in view of Khan, in view of Kulkarni, teaches the limitations of claims 1, 8 and 16. Risan, in view of Khan, further teaches 
the password is a first password, and wherein the authentication information comprises a user name and a second password (interpreted as credentials to connect with a merchant app and credentials to connect with the financial institution, not used as part of the claimed invention: "FIGS. 1 and 1A show a system 1 in which one or more credentials may be provisioned onto an electronic device 100 from a financial institution subsystem 350 in conjunction with a commercial entity subsystem 400, and in which such credentials may be used by electronic device 100 for conducting an online financial transaction with a merchant subsystem 200 and an associated acquiring bank subsystem 300." See Khan in at least ¶ [0025])
the first password is a first number of characters, and wherein the second password is a second number of characters, and wherein the second number is greater than the first number (the second password is not recited as used by the claimed invention, where the claims do not positively recite a purpose for the authentication 

Regarding Claims 6, 13 and 19, Risan, in view of Khan, in view of Kulkarni, teaches the limitations of claims 1, 8 and 16. Risan, in view of Khan, further teaches 
receiving, using the touch-sensitive display device, a selection of one or more data elements or data categories ("a touch screen 1/0 component 114a may include a display output component 112a and an associated touch input component 110f, where display output component 112a may be used to display a visual or graphic user interface ("GUI") 180, which may allow a user to interact with electronic device 100. GUI 180 may include various layers, windows, screens, templates, elements, menus, and/or other components of a currently running application (e.g., application 103 and/or application 113 and/or application 143) that may be displayed in all or some of the areas of display output component 112a. For example, as shown in FIG. 4, GUI 180 may be configured to display a first screen 190 with one or more graphical elements or icons 182 of GUI 180." See Khan in at least ¶ [0044])
creating the subset of data based on the selection ("Access data 652 via path 65 may be provisioned on a secure element of device 100 as at least a portion or all of an access SSD 154b and may include access applet 153b and/or access key 155b." See Khan in at least ¶ [0051]).
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Risan, in view of Khan, in view of Kulkarni and further in view of Gopalakrishna (US 2011/0225642, hereinafter “Gopalakrishna”).
Regarding Claims 3, 10 and 17, Risan, in view of Khan, in view of Kulkarni, teaches the limitations of claims 1, 8 and 16. Risan, in view of Khan, in view of Kulkarni, do not expressly teach the camera comprises a retina scanner, and the face scan comprises a retinal scan. 
However, Gopalakrishna does teach a retina scanner as part of an authorization process (“To facilitate presence detection, the user might swipe a security card, place their hand on a biometric scanner, enter a password, or perform some other task. Computer system 112 processes the presence indication to authorize the user and retrieve the reservation. Authorization entails comparing data from the indication to an authentication database. For example, retina scan data from apparatus 111 could be compared to data previously collected from the user.” See Gopalakrishna in ¶ [0022] and Figure 4).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify “a fingerprint reader”, as taught by Khan, to include “a retinal scan as a biometric scan”, as taught by Gopalakrishna, to replace one biometric scanner for another that would provide the same result of securing the data on the mobile device by identifying the user’s physical presence.


Claims 7, 14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Risan, in view of Khan, in view of Kulkarni and further in view of Mueller (US 8,769,275, hereinafter referred to as "Mueller").
Regarding Claims 7, 14 and 20, Risan, in view of Khan, in view of Kulkarni, teaches the limitations of claims 1, 8 and 16. Risan, in view of Khan, further teaches 
receiving a request to authorize a payment token for offline utilization (Similar to the step of requesting access to data. See Khan in ¶ [0057] and Fig. 6)
receiving a request to utilize the payment token offline (similar to the request to view the authentication data. See Khan in at least ¶ [0044])
enabling the offline utilization of the authorized payment token (similar to the display of the subset of data, where the token is interpreted to be displayed as a scannable QR code. See Khan in at least ¶ [0044] and [0106]).
Risan, in view of Khan, in view of Kulkarni, does not expressly teach encrypting an authorized payment token using the cryptographic authentication key to create an encrypted authorized payment token.
However, Mueller does teach 
receiving a token value ("The customer presents the token 101 (e.g., credit card) to the merchant for use in the transaction terminal 104. In one embodiment, the credit card can be swiped by a magnetic stripe reader or otherwise placed to be read by the data capture device 103. In the current example where a credit card utilizing a magnetic stripe is the token 101, data capture device 103 can include any of a variety of forms of magnetic stripe readers to extract the data from the credit card. In other embodiments or implementations, other forms of data capture 
encrypting the payment token ("an encryption module 132, which can include one or more encryption algorithms, is used to encrypt some or all of the token data." See Mueller in Col 11 Ln 56-67) 
and storing a copy ("each encrypted transaction from a merchant that is "hashed" would generate a unique hash code since each encrypted swipe is unique. The hash stored in the secure transaction module could be used to verify that subsequent encrypted transactions are not "replays" of an earlier transaction." See Mueller in Col 20 Ln 3-12).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Risan to include "token information", as taught by Mueller, to further secure a transaction on the user device for offline use.
Regarding Claims 21, 22 and 23, Risan, in view of Khan, in view of Kulkarni, teaches the limitations of claims 1, 8 and 16. Risan, in view of Khan, in view of Kulkarni, does not expressly teach the subset of data comprises a transaction history associated with the account with the payment services provider. 
However, Mueller does teach the subset of data comprises a transaction history (“Further, in some environments, a record of the transaction may be kept for later account settlement.” See Mueller in Col 10 Ln 12-13; “Referring now to FIG. 20, in a step 278 the batch data is received. In one embodiment, this is received as a batch settlement file that 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Risan to include "token information", as taught by Mueller, to further secure a transaction on the user device for offline use.

Response to Arguments
Applicant’s arguments, filed 22nd of June of 2020, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: Without conceding the propriety of the Office Action's rejections, Applicant has amended the claims to advance prosecution of the case. Applicant respectfully traverses the rejections based on the claims as currently amended for at least the following reasons.
Applicant respectfully asserts that the cited references, individually or in combination, fail to teach at least the following limitations recited in amended claim 1:
"receiving, using the touch-sensitive display device, a user request to enable an offline viewing access to itemized transactional history data associated with the account with the payment services provider." (Emphasis added.)
Khan fails to teach the above limitations. The Office Action cites Khan, [0052], to teach "Step 604 may be at least partially carried out when a user of device 100 selects a particular credential to be provisioned on device 100. In some embodiments, credential data 654 may also include access key 155a, which may be initially provided from commercial entity subsystem 400 to financial institution subsystem 350 and/or may be 
Claim 1 has been amended to clarify the nature of the offline features to further distinguish the claimed embodiment from the cited references. Rather than merely storing a credit card credential, Applicant's claimed approach includes "receiving, using the touch-sensitive display device, a user request to enable an offline viewing access to itemized transactional history data associated with the account with the payment services provider." Applicant notes paragraphs [0025] - [0026] and Fig. 2 of the Application, which make this distinction over Khan clearer. As such, Applicant submits that Khan fails teach the aforementioned limitations of amended claim 1.
In response: The limitation itemized transactional history data appears to be non-functional data that could be taught in the prior art as any kind of data that is requested for offline viewing access. In view of this, the claims were further examined to confirm if the data requested for offline viewing imposes a significant element to the claim. The claims were interpreted to be a process of requesting data for offline viewing within the same device that sent the request. The concept is a user requesting media data to view while disconnected from the server, instead of streaming the media data directly from the server. 
The new prior art of Risan does teach the steps of requesting media data and allowing the user to view the media data disconnected from the services network. While the Examiner does agree that the art of Khan does not teach the emphasized limitation, the claims also fail to recite a use for the data while disconnected from the network, other than displaying, to overcome the most recent interpretation and the new grounds of rejection. 
The Applicant further argues: Kulkarni was not cited to teach the above limitations of amended claim 1. Kulkarni is directed to a method of facilitating an encrypted communication for use in communication between a local device and a remote device. Kulkarni, Abstract. In contrast to "receiving, using the touch-sensitive display device, a user request to enable an offline viewing access to itemized transactional history data associated with the account with the payment services provider," as recited in amended claim 1, Kulkarni requires enabling online access for its encrypted communication as the communication is between a local device and a remote device. Therefore, Kulkarni fails to teach the above limitations of amended claim 1 and fails to cure the deficiencies of Khan.
Tremlet was not cited to teach the above limitations of amended claim 1. Tremlet is directed to a secure element 102 designed to protect sensitive data. See Tremlet, [0036]-[0038]. However, Tremlet is silent regarding "receiving, using the touch-sensitive display device, a user request to enable an offline viewing access to itemized transactional history data associated with the account with the payment services provider." Therefore, Tremlet cannot teach the aforementioned limitations of amended claim 1 and fails to cure the above deficiencies of Khan and Kulkarni.
The Office Action relies on Gopalakrishna and Mueller to teach various dependent claim features. However, Gopalakrishna and Mueller are silent regarding "receiving, using the touch-sensitive display device, a user request to enable an offline viewing access to itemized transactional history data associated with the account with the payment services provider," as recited in amended claim 1. Therefore, Gopalakrishna and Mueller fail to 
In view of the above amendments and remarks, Applicant respectfully submits that independent claim 1 and all corresponding dependent claims are distinguishable over the cited references for at least the reasons discussed above. Independent claims 8 and 16 includes similar limitations to those discussed above by reference to claim 1 and are likewise distinguishable for similar reasons. Claims dependent on claims 8 and 16 are distinguishable over the cited references as well at least by virtue of their dependency.
In response: The art of Risan, in combination with Khan and Kulkarni, have been shown to teach the independent claims 1, 8 and 15, and to further teach the limitations of the dependent claims. 
The proposed amendments of the interview of June 4th, 2020, were discussed to confirm a manner to recite the solution to the problem, as recited in the Specification [0003]-[0004]:
Merchants may also use reporting tools to monitor transactions and for bookkeeping purposes. However, applications provided by payment services providers may rely on network connectivity for access to these monitoring or bookkeeping tools, particularly for authentication purposes. Network connectivity may not be available in all locations or at all times, for example, if a merchant or user is traveling by air or at a remote location. 
Thus, there is a need for an improved system and method for providing offline access to transactional data and other information.
The Specification points to a process that should improve the transfer and access of any data, for the purpose of monitoring or bookkeeping and to be used disconnected from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/ERM/Examiner, Art Unit 3685


/STEVEN S KIM/Primary Examiner, Art Unit 3685